BROWN, J.
I concur in the determination that arson is a general intent crime precluding a defense of voluntary intoxication. I write separately because I remain convinced People v. Mendoza (1998) 18 Cal.4th 1114 [77 Cal.Rptr.2d 428, 959 P.2d 735] (Mendoza) was wrongly decided (see id. at pp. 1138-1141 (dis. opn. of Brown, J.)) and, as this case illustrates, will continue to wreak havoc in the lower courts for years to come.
In finding arson to be a specific intent crime, the Court of Appeal initially cited its own decisions in In re Stonewall F. (1989) 208 Cal.App.3d 1054 [256 Cal.Rptr. 578] and People v. Fabris (1995) 31 Cal.App.4th 685 [37 Cal.Rptr.2d 667]; but it substantially bolstered this conclusion by drawing heavily on Mendoza, supra, 18 Cal.4th at pages 1126-1132, as well as People v. Whitfield (1994) 7 Cal.4th 437 [27 Cal.Rptr.2d 858, 868 P.2d 272]—on which the Mendoza court principally relied—and People v. Reyes (1997) 52 Cal.App.4th 975 [61 Cal.Rptr.2d 39]—which it cited with approval. The common thread of these cases is the transmutation of a knowledge requirement into a specific intent: Thus, the Mendoza court explained that “although knowledge ‘may not fall literally within the Hood formulation of specific intent, the element [of aiding and abetting liability] that requires that the defendant act with knowledge of [the perpetrator’s criminal intent] is closely akin to Hood’s definition of specific intent, which requires proof that the *97defendant acted with a specific and particularly culpable mental state.’ [Citations.]” (Mendoza, at p. 1131, quoting Whitfield, at p. 450, and citing Reyes, at pp. 982-986.) From this kernel and its analysis of Whitfield and Reyes, the Court of Appeal extracted the essential support for its earlier determination that voluntary intoxication is a defense to arson.
Unconvincingly, in my view, the majority attempts to distinguish Mendoza. (Maj. opn., ante, at pp. 92-93.) Consistent with the reasoning in my dissent, I anticipate this effort will likely cause more confusion than clarification by reinforcing the fundamental analytical error of Mendoza, which was to step outside the terms of Penal Code section 22 without a principled basis for doing so.